        Case 4:18-cr-00115 Document 76 Filed in TXSD on 01/22/19 Page 1 of 10



                                 UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

   UNITED STATED OF AMERICA                      §
                                                 §
   V.                                            §   CASE NUMBER 18-CR-115
                                                 §
   RODOLFO “RUDY” DELGADO                        §


                          MOTION TO RECONSIDER CHANGE OF VENUE
                                FOR TRIAL PURPOSES ONLY

TO THE HONORABLE JUDGE OF SAID COURT:

         NOW COMES RODOLFO “RUDY” DELGADO, Defendant, by and through his undersigned

counsel, and files this Motion to Reconsider Change of Venue for Trial Purposes Only to the

McAllen Division of the Southern District of Texas, and states the following in support there of:

                                         I. Relief Sought.

         A hearing was held on Defendant’s Amended Motion to Change Venue for Trial Purposes

Only. To undersigned counsel’s recollection, the Court questioned the extent of legal or

administrative bases to grant Defendant’s motion insofar as it requests transfer from one division

to another within the same district. Ultimately, the Court denied Defendant’s motion. For several

reasons described below, Defendant respectfully requests reconsideration of Defendant’s motion.

                          II. New Policy in Southern District of Texas.

         On January 15, 2019, undersigned counsel received an email from the “Texas Southern

District Court” (ecf@txsd.uscourts.gov) that stated the following:

         The United States District Court for the Southern District of Texas solicits public
         comment on proposed Criminal Local Rule 18 - Place of Trial Within the District.

         The proposed Criminal Local Rule can be reviewed on the court's web site:
         https://www.txs.uscourts.gov/content/request-public-comment-proposed-local-rule-crlr-
         18
     Case 4:18-cr-00115 Document 76 Filed in TXSD on 01/22/19 Page 2 of 10




        Comments may be sent to district_comment@txs.uscourts.gov
        The deadline for comments is Friday, February 15, 2019.

Undoubtedly, this Court is aware of the email and its content. The email announced a proposed

Criminal Local Rule 18, which directly addresses transfers of cases from one division to another

within the Southern District of Texas. More specifically, the proposed rule would expressly permit

an intra-district transfer if (a) the judge finds that the case was not filed in the proper Division, or

(b) the transfer to a different Division would be in the interests of justice, based on the convenience

of the defendant and the witnesses and on the prompt administration of justice. Notably, the

prosecution’s unilateral discretionary choice to seek indictment in a particular division is NOT

listed as a factor in the court’s decision. The phrase “prompt administration of justice” has been

typically interpreted in terms of the timeliness of trial.

        As was evident from the hearing on this issue, the Government’s sole reason for filing the

instant case in Houston, rather than McAllen, was the perceived fear of juror bias in McAllen. The

Government could not demonstrate any evidentiary connection (documentary, witness, or

otherwise) between Houston and the instant case. The multiple indictments returned in the instant

case collectively describe acts which allegedly form the basis for three distinct charges of Bribery,

three distinct charges of Travel Act violations, and a charge of Obstruction of Justice. The three

alleged charges of Bribery (the alleged receipt of cash by Defendant in Hidalgo County, Texas, in

exchange for an official act taken by Defendant in his capacity as a Texas state elected judge sitting

in a Hidalgo County court) and the alleged charge of Obstruction of Justice (the alleged

transmission of a communication from Defendant to an attorney) all describe conduct which

wholly occurred within the McAllen Division, specifically Hidalgo County, Texas. The three

alleged Travel Act violations all are based on an alleged transmittal of communication via "a




                                                   2
     Case 4:18-cr-00115 Document 76 Filed in TXSD on 01/22/19 Page 3 of 10



telephone and a wire" for the alleged purpose to promote the commission of the same three Bribery

charges (i.e., the payment of cash in exchange for an official act), with the added jurisdictional fact

of the State of Texas' receipt of federal funds.

        For this reason alone, Defendant submits that the filing of the instant case in Houston, albeit

a technically legal discretionary act on the part of the Government, was not a filing in the “proper

Division.” The revision of this Court’s local rules makes evident that Courts within the Southern

District need not feel constrained by the Government’s unilateral choices of forum. The proposed

local rule, which will undoubtedly be incorporated into approved rules of the court, encourages

courts to examine the defendant’s place of residence, the location of witnesses, and the situs of the

alleged crimes. All of these factors point toward the McAllen Division as the site of trial. The

Government’s fear of a perceived probability of bias has no evidentiary basis, particularly where

all other notable prosecutions involving alleged corruption have been brought in the Division

where the crime allegedly occurred. See attachment to Defendant’s Amended Motion to Change

Venue of Trial at Docket No. 59.

        In addition to all of the factors described above and in Defendant’s initial and amended

motions to change venue, Defendant offers additional information for the Court to consider.

               III. Hardship on Defendant, Witnesses and Defendant’s Family.

        After the hearing held before this Court, numerous persons provided undersigned counsel

with statements relative to their health, caregiver and other factors which significantly impact their

ability to travel to Houston for trial in the instant case. These statements are attached to this motion

as Attachment A. Additionally, we anticipate Defendant will call as a witness Dr. Luis Delgado,

Jr., Defendant’s brother, who is a physician practicing in McAllen. Dr. Delgado wrote an email

that outlines the medical issues that Defendant Delgado’s family members currently face. This




                                                   3
     Case 4:18-cr-00115 Document 76 Filed in TXSD on 01/22/19 Page 4 of 10



email is copied on Attachment B to this motion. Indeed, it is evident that there are significant

issues that his family members are facing, rendering it impossible to travel the 13-hour + round

trip from McAllen to Houston and back, in addition to not being healthy enough to remain in

Houston for any period of time. Plus, the necessity of Dr. Delgado having to leave his practice of

medicine by having to travel to Houston, where there is no compelling reason given by the

Government to warrant such an intrusion, is an unwarranted hardship on scores of people caused

by the Government’s perceived and unfounded fear.

        As was presented to this Court, the Seventh Circuit Court of Appeals recently recognized

the important value of a defendant's "support system" he would lose if not allowed to face trial in

the area of his residence. United States v Orona-Ibarra, 831 F.3d 867, 872-73 (7th Cir. 2016).

        While the Supreme Court has not set forth a comprehensive discussion of the values
        protected by the constitutional venue provisions, it has identified some. These
        include the protection of a defendant from prosecution in a place far from his
        home and the support system that is necessary to mount an adequate defense. . .
        Given the nature of the right, there is no mechanical test to determine constitutional
        venue. Rather, the test is best described as a substantial contacts rule that takes into
        account the site of the defendant’s acts, the elements and nature of the crime, the
        locus and effect of the criminal conduct, and the suitability of the district for fact-
        finding. These are real limitations: the Court has cautioned that venue provisions
        in Acts of Congress should not be so freely construed as to give the Government
        the choice of tribunal favorable to it.”

Id. at 872, emphasis added & citations and quotes omitted.

        Defendant urges this Court to reconsider its ruling. Although the proposed change of local

rules is not yet in effect, there is little doubt that it will be by the time of trial. It is now evident

that this Court has the full authority of local rules to order transfer of the instant case to the McAllen

Division.

        As was found by a district court in the Houston Division in a different case, the Government

has not offered any evidence from which this Court can conclude that maintaining the case in




                                                    4
        Case 4:18-cr-00115 Document 76 Filed in TXSD on 01/22/19 Page 5 of 10



Houston would serve the need for the prompt administration of justice, nor outweigh the Rule 18

convenience factors that all favor granting Defendant Delgado’s request.1 Similarly, that same

Court made findings that are starkly similar to the instant case:

         Because as explained in Garza, 593 F.3d at 385, Rule 18 presumes that a case
         should be tried where the offenses at issue were committed, because the offenses at
         issue are all alleged to have occurred in Laredo, because the defendants and the
         witnesses all live in Laredo or close thereto, and because the case has no apparent
         ties to Houston that would serve the need for the prompt administration of justice,
         Montemayor's motion to transfer to Laredo will be granted.

Id. at **10-11.

                                  IV. Request for Reconsideration.

         Defendant requests the Court to reconsider all arguments previously made, including those

set forth in Defendant’s Amended Motion to Change Venue, filed at Docket No. 59. The pertinent

factors in the instant case overwhelmingly favor trial in the McAllen Division. The alleged

offenses involve (a) the purported payment of cash on multiple occasions by an attorney to a judge

in exchange for the judge's official acts in connection with persons on "community supervision"



         1   The Court made the following findings which are important to analysis of the instant

case:

         In light of the Government's failure to show that this case has any ties to Houston
         and the Government's failure to dispute the facts on which Montemayor bases his
         argument that all of the relevant factors weigh in favor of holding trial in Laredo,
         the court concludes that the convenience factors all support granting Montemayor's
         motion. As to the prompt administration of justice, Montemayor has agreed to
         waive his speedy trial rights; and because the court has made only a few rulings in
         this case, the court is not particularly familiar with the case. Moreover, the
         Government has not offered any evidence from which the court could conclude that
         maintaining the case in Houston would serve the need for the prompt
         administration of justice, or outweigh the Rule 18 convenience factors that all favor
         granting Montemayor's motion to transfer.

See United States v. Montemayor, No. H-13-0039, 2013 U.S. Dist. LEXIS 116499, *10 (S.D.
Tex. Aug. 16, 2013).

                                                  5
     Case 4:18-cr-00115 Document 76 Filed in TXSD on 01/22/19 Page 6 of 10



in then-pending criminal cases (that is, persons supervised by probation officers in connection with

their sentences); (b) the purported purchase of items at an inflated price; and (c) the judge's

purported obstruction of justice by sending a communication to an attorney relative to the cash

that the attorney had given to the judge. The state-court criminal cases that are the subject of the

indictment all involve different state prosecutors and/or probation officers. During the time of

meetings between the attorney and Mr. Delgado, Mr. Delgado was an active candidate in a

contested political race for an appellate judgeship in the McAllen, Texas area, and thus in a position

to receive donations. Mr. Delgado also assisted in operating a foundation in the name and honor

of his deceased son; the foundation gave annual scholarships to students, drawn from an annual

fundraising auction.

        Undersigned counsel and Defendant anticipate that a minimum of fifteen substantive

witnesses will be called by the defense at trial. All of these witnesses live and work in the McAllen

area. As this Court is aware, every trial, and in particular every trial that lasts two weeks or longer,

carries a relatively unpredictable flow and pace from day to day. This affects an attorney's

decisions as to the order of witnesses, the length of witness examination, whether a witness'

testimony can be completed in one day or more, etc. Conducting a trial in Houston will necessarily

impact to a significant degree the availability of witnesses for the Defendant. Contemplating a six-

hour or more drive one way from McAllen to Houston, with the possibility that a certain witness

or witnesses will not go on the stand at the time or on the day anticipated, will cause great

inconvenience to the witnesses from McAllen. Whereas if trial were to occur in McAllen, such

witnesses could remain "on call", minutes away from the courthouse, and could thereby continue

with their obligations and responsibilities to their employers, businesses and families. A trial in

Houston would not lend itself to placing a witness "on call" and allowing the witness to resume




                                                   6
     Case 4:18-cr-00115 Document 76 Filed in TXSD on 01/22/19 Page 7 of 10



with his/her life in the interim. This necessarily affects the willingness and/or ability of witnesses

to appear in Houston to testify on behalf of the Defendant. The distance between McAllen, Texas,

and Houston, Texas is over 350 miles, and takes approximately six hours to drive from one location

to the other, assuming no significant delay caused by traffic. None of the acts at issue occurred in

Houston, Texas.

       Trial in Houston will cause significant inconvenience to Defendant in terms of expense and

the detriment of being away from his residence, and it would deprive him of available witnesses,

a valuable support system for him and his attorney, and the availability of family and friends to

provide support during trial. Through the Government's unilateral choice of venue in filing the

case in Houston, Defendant will be effectively deprived of a jury of his peers, who would

understand the cultural, ethnic and locally-unique nuances which the Constitution and Courts have

recognized as crucial to an accused. Moreover, public policy dictates that persons should face trial

in the situs of where the crime occurred. All of the factors listed in Rule 18 weigh heavily in favor

of transfer to McAllen for trial purposes. For all the reasons set forth above, including public policy

reasons which focus on the actual situs of the crimes charged, Defendant respectfully urges this

Court to transfer the instant case to McAllen for trial purposes only.

       Wherefore, premises considered, Defendant requests that the Court transfer the situs of trial

in the instant case to the McAllen Division, and for such other and further relief as the Court deems

appropriate.



                                                       Respectfully submitted,

                                                        /s/ Michael McCrum
                                                       Michael McCrum
                                                       MCCRUM LAW OFFICE
                                                       404 E. Ramsey Road, Suite 102



                                                  7
Case 4:18-cr-00115 Document 76 Filed in TXSD on 01/22/19 Page 8 of 10



                                     San Antonio, TX 78216
                                     (210) 225-2285
                                     (210) 225-7045 (fax)
                                     michael@mccrumlegal.com




                                 8
     Case 4:18-cr-00115 Document 76 Filed in TXSD on 01/22/19 Page 9 of 10



                             CERTIFICATE OF CONFERENCE

       As the Government expressed in Court, the Government opposes transfer of trial to the

McAllen Division.

                                                     /s/ Michael McCrum
                                                     Michael McCrum


                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the above and foregoing Amended Motion to Change Venue

has been filed electronically on this 22nd day of January 2019 and a copy sent to the United States

Attorney’s Office, and all other counsel through the Court’s electronic filing system.

                                                             /s/ Michael McCrum
                                                             Michael McCrum




                                                9
    Case 4:18-cr-00115 Document 76 Filed in TXSD on 01/22/19 Page 10 of 10



                                 UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

   UNITED STATED OF AMERICA                      §
                                                 §
   V.                                            §   CASE NUMBER 18-CR-115
                                                 §
   RODOLFO “RUDY” DELGADO                        §


                                              ORDER

        On this date came on to be considered the Defendant’s Motion to Reconsider Change of

Venue for Trial Purposes Only. The Court finds the motion is well-founded and should be granted.

        IT IS HEREBY ORDERED that Defendant Rodolfo “Rudy” Delgado's Motion to Reconsider

Change of Venue for Trial Purposes Only is granted, and trial of the instant case shall occur in the

McAllen Division. All proceedings other than trial shall continue to occur in the Houston Division.

By separate order, the Court will enter findings of fact and conclusions of law.



        SIGNED AND ENTERED, on this the _____ day of _____________________, 2019.



                                                      ____________________________________
                                                      UNITED STATES DISTRICT JUDGE




                                                10
